—Judgment, Supreme Court, New York County (Laura Drager, J. on speedy trial motion; Mary McGowan Davis, J. at jury trial and sentence), rendered May 30,1997, convicting defendant of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court properly denied defendant’s speedy trial motion. The court properly concluded that the People’s certificate of readiness was not illusory, notwithstanding subsequent unreadiness on the part of the People (People v Acosta, 249 AD2d 161, lv denied 92 NY2d 892).
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Tom, Mazzarelli, Rubin and Saxe, JJ.